Citation Nr: 1634044	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than April 30, 2009 for the grant of service connection for squamous cell carcinoma of supraglottis (larynx), status post chemotherapy, radiation, and tracheostomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Subsequently, jurisdiction of the Veteran's file was transferred to the RO in San Diego, California.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required prior to adjudication of the issue on appeal.  In June 2010, the Veteran reported that all of his treatment for his squamous cell carcinoma of supraglottis had been received at the San Diego VA and the Memphis VA.  An informal hearing report from August 2012 stated that the Veteran stated that he "had an intent to file a claim while he was hospitalized for [squamous cell carcinoma]."  

The evidence of record includes a biopsy report from the San Diego VA from September 2008 that diagnosed squamous cell carcinoma.  It also includes a treatment note from December 18, 2008 that states the Veteran was hospitalized due to pneumonia on November 23, 2008 and a discharge report from January 21, 2009 that indicates that the Veteran was hospitalized at the San Diego VAMC from December 3, 2008 to January 22, 2009.  Records from the Memphis VA in April 2009 state that the Veteran was admitted for respiratory distress on November 25, 2008 and "remains in hospital due to placement issues."  

The treatment records from the Veteran's inpatient hospitalizations at the San Diego and Memphis VAMCs are not currently associated with the claims file.  As these records have been identified by the Veteran, the Board finds that appropriate attempts must be undertaken to obtain and associate with the claims file any inpatient treatment records that pertain to the Veteran from the San Diego VAMC and the Memphis VAMC between September 2008 and May 2009.  See 38 C.F.R. § 3.159(c)(3); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate efforts to obtain any outstanding inpatient treatment records from the San Diego VAMC and/or the Memphis VAMC between September 2008 and May 2009. 

If no records are available, please make specific note of that fact in the claims file and follow the procedures outlined in 38 C.F.R. §3.159(e) regarding notification of the inability to obtain records.

2. After any other appropriate development has been completed, the case should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

